Citation Nr: 0100833	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  94-44 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1944 to March 1946 and from August 1950 to February 1954.  
His awards include a Combat Infantryman Badge.  

In August 1977, the RO denied service connection for a back 
disorder.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which determined that 
the veteran had not submitted new and material evidence to 
reopen his claim for service connection for a back disorder.  

In February 1996, a hearing was held before the undersigned, 
who is the Veterans Law Judge making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 2000). 
In July 1996, the Board remanded the case for medical 
records, examination of the veteran and medical opinions.  
The requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  In August 1977, the RO denied service connection for low 
back strain with fibromyositis.  At that time, there was no 
competent evidence from a trained medical professional 
connecting disease or injury in service to a current back 
disability.  

2.  In August 1993, the RO received a letter from a private 
physician in which the doctor expressed the opinion that the 
veteran's current back disability was related to his active 
service.  

3.  The private physician's letter, diagnosed lumbosacral 
myositis and other back disorders which had not previously 
been adjudicated by the RO, including lumbar facet syndrome 
and scoliosis of the dorsolumbar spine.  

4.   Subsequent VA medical reports diagnosed current back 
disorders which were not adjudicated by the RO in 1977; these 
include right and left sacroiliitis, lumbar spondylosis or 
degenerative joint disease. 

5.  The veteran has presented new claims for service 
connection for service connection for lumbar facet syndrome, 
scoliosis of the dorsolumbar spine, right and left 
sacroiliitis, and lumbar spondylosis or degenerative joint 
disease.  


CONCLUSIONS OF LAW

1.  The August 1977 RO decision denying service connection 
for a low back strain with fibromyositis is final.  38 
U.S.C.A. §§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).  

2.  New and material evidence sufficient to reopen the claim 
for service connection for a low back strain with 
fibromyositis has been presented.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An August 1977 rating decision denied service connection for 
low back strain with fibromyositis.  The evidence at that 
time included the service medical records which showed a 
lumbar strain during service with a normal spine on 
separation examination.  Also of record was the February 1977 
claim in which the veteran stated that his back disorder 
began in 1952 and certified that the information was true and 
correct to the best of his knowledge and belief.  
Additionally, the record contained a March 1977 VA 
examination report with diagnoses of chronic low back sprain 
and fibromyositis of the lumbar paravertebral muscles.  The 
August 1977 rating decision explained that the veteran's 
present low back disability was not related to episodes in 
service.  Later that month, the RO notified the veteran of 
the August 1977 rating decision which denied service 
connection for his back condition.  The veteran did not 
submit a timely notice of disagreement.  38 U.S.C.A. 
§ 7105(b) (West 1991); 38 C.F.R. § 20.302(a) (2000).  The 
August 1977 RO decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).  

The applicable law provides that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, VA 
has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, the 
first determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000).  

At the time of the Board's July 1996 REMAND, the law required 
that new and material evidence present a reasonable 
possibility of changing the previous decision.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Since then, the 
United States Court of Appeals for the Federal Circuit 
determined that the regulation did not require a change in 
outcome.  Rather, to be new and material, new evidence does 
not have to change the outcome but must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See Hodge v. West, 155 F.3d 1356, 1360-
62 (Fed. Cir. 1998).  

Entitlement to service connection maybe granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(16), 1110 
(West 1991).  That means that for a claim of service 
connection, there must be evidence of a current disability, 
evidence of disease or injury during service and evidence of 
a link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

At the time of the August 1977 rating decision, there was 
evidence of two of the elements required for service 
connection; current disability and injury in service.  
However, there was no evidence on the third element required 
for service connection.  That is, there was no evidence from 
a physician or other medical professional that connected the 
veteran's current back diagnosis to the back symptoms in 
service.  The veteran does not have the medical training and 
experience to provide competent opinion on the medical 
question of etiology, so his assertion that there was a 
connection was not competent evidence.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993)

In August 1993, the RO received a report from Juan Jose Felix 
Reyes, M.D., dated in July 1993.  The doctor expressed the 
opinion that it was evident that the veteran's condition was 
service related.  This is the first evidence, from a 
competent medical witness, of a connection between current 
disability and injury in service.  Dr. Felix's opinion 
provided, for the first time, the third element of evidence 
required to link the current disability to injury in service.  
If Dr. Felix's opinion was persuasive, it could, with the 
evidence already of record, support service connection.  Such 
evidence is clearly so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2000).  Hodge, 1360-62.  Consequently the claim must 
be reopened.  

Further, Dr. Felix provided new diagnoses, not previously 
considered by the RO.  In addition to myositis, he diagnosed 
a chronic lumbar facet syndrome and scoliosis of the 
dorsolumbar spine.  These are new claims which have not been 
adjudicated by the RO and which should be considered on a de 
novo basis, considering all evidence of record and developing 
the claim in accordance with the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In his January 1993 notice of disagreement and December 1993 
appeal, the veteran asserted that his current back condition 
had its onset in service.  By diagnosis, the December 1993 VA 
examination provided evidence that the veteran's current back 
condition was lumbosacral paravertebral strain, right and 
left sacroiliitis, and lumbar spondylosis by X-ray on 
September 1993.  There was no opinion as to etiology or 
connection to injury in service.  

At his February 1996 hearing before the undersigned Veterans 
Law Judge, the veteran testified that he injured his back 
during service.  He described continuing symptoms after 
service.  He also reported post service treatment by a 
physician.  He asserted that his current back disability was 
due to injury in service.  

A July 1998 VA examination provided diagnoses to the effect 
that the current back disability was lumbar spine 
degenerative joint disease by X-rays in September 1997 and 
that the lumbosacral strain was by history and asymptomatic.  
The doctor expressed the opinion that the degenerative joint 
disease was part of the aging process and not related to 
injury in service.  There was no diagnosis or other evidence 
of degenerative joint disease, spondylosis, or arthritis 
prior to 1993.  These claimed disabilities were not 
adjudicated in 1977.  The veteran's assertion that his 
current disabilities had their onset in service presents new 
claims which must be adjudicated on the merits, on a de novo 
basis considering all evidence of record.  


ORDER

The petition to reopen the claim for service connection for a 
low back strain with fibromyositis is granted.  

The petition for de novo consideration of claims for service 
connection for service connection for lumbar facet syndrome, 
scoliosis of the dorsolumbar spine, right and left 
sacroiliitis, and lumbar spondylosis or degenerative joint 
disease is granted.  


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) emphasized the need to obtain and 
consider records under the control of the Federal government.  
However, the claimant must identify the records to be 
obtained.  VA records and service medical records identified 
by the veteran have been obtained.  Notably, at his February 
1996 hearing, the veteran reported that he was receiving 
benefits from the Social Security Administration (SSA) based 
on age and not disability.  He has not indicated the 
existence of any SSA medical records.  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) required VA to obtain medical 
records identified by the veteran.  In May 1997, in 
compliance with the Board's previous REMAND, the RO sent the 
veteran releases and requested that he complete them for 
physicians, hospitals or other care providers who treated him 
since service.  He did not respond.  This REMAND affords the 
veteran another opportunity to cooperate in the development 
of his claim.  

While the Board regrets the further delay, the case must be 
returned to the RO so that it can consider the reopened and 
new claims on the basis of all evidence and develop the 
claims in accordance with the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The case is REMANDED to the RO for the following:  

1.  The RO should contact the veteran and 
his representative in order to provide 
them another opportunity to provide 
medical evidence indicating that the 
veteran's current back disorder(s) were 
incurred in or aggravated, or are 
otherwise related to his active military 
service.  

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for a low back strain with 
fibromyositis, lumbar facet syndrome, 
scoliosis of the dorsolumbar spine, right 
and left sacroiliitis, and lumbar 
spondylosis or degenerative joint 
disease, on a de novo basis, considering 
all evidence of record.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals



 

